Citation Nr: 0938203	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-24 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
left ankle fracture.


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

When this matter was last before the Board in April 2008, the 
Board noted that the Veteran had originally brought a claim 
for a broken left ankle in November 1971, which was denied in 
an unappealed rating decision in August 1972.  In September 
2005, the Veteran filed a claim for service connection for 
his knees and leg.  In the February 2006 decision, the RO 
denied service connection for a bilateral knee condition and 
a leg condition, which included a discussion of the left 
fibula fracture.  The RO denied both claims on the merits 
without considering whether new and material evidence had 
been submitted sufficient to reopen the claim for entitlement 
to service connection for the residuals of a fractured left 
ankle as required.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the Veteran's previously and finally denied claims).  

The Board further noted that during the pendency of the 
Veteran's appeal, the United States Court of Appeals for 
Veterans Claims (Court) issued Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held that, with regard to applications 
to reopen previously denied claims, the Veterans Claims 
Assistance Act of 2000 (VCAA) requires VA to look at the 
bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Board noted that the Veteran had not 
been provided with a notice letter that complied with Kent 
for the issue of service connection for the residuals of a 
left ankle fracture.  As a result, the Board remanded the 
appeal for the RO to furnish proper notice to the Veteran 
regarding new and material evidence in regards to opening 
previously denied claims, as well as to furnish the Veteran 
with notice as to the information or evidence needed to 
establish a disability rating and an effective date, as 
outlined by the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Board finds that the development requested in the April 
2008 Board remand has been satisfactorily completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  As instructed, the 
RO provided the Veteran with the notice requirements 
regarding new and material evidence as well as evidence 
needed to establish a disability rating and an effective 
date.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's claim for service connection for residuals 
of a left ankle fracture was last denied in an unappealed 
August 1972 rating decision.

3.  Evidence received since the August 1972 RO denial does 
not relate to an unestablished fact necessary to substantiate 
the claim. 


CONCLUSIONS OF LAW

1.  The August 1972 rating decision that denied the Veteran's 
claim of entitlement to service connection for residuals of a 
left ankle fracture is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the August 1972 
rating decision is not new and material and the requirements 
to reopen the claim have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (Apr. 30, 2008). 

Further, in accordance with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), VA, upon receipt of an application for a 
service connection claim, is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In the context of claims to reopen, VA has a duty to tailor 
its Veterans Claims Assistance Act (VCAA) notice to meet the 
unique circumstances of the particular case.  In new and 
material claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the post-remand May 2009 notice letter 
substantially complied with the VCAA notice requirements.  
The letter informed the claimant of what evidence was 
required to substantiate the claim and of the claimant's and 
VA's respective duties for obtaining evidence.  The Veteran 
was asked to submit evidence and/or information in his 
possession to the RO.  He was provided the definition of new 
and material evidence.  He was specifically advised of the 
basis for the prior final denial.  Additionally, the May 2009 
letter informed the claimant of the laws and regulations 
governing disability ratings and effective dates as required 
under Dingess, supra.  Further, the May 2009 letter was 
followed by readjudication of the Veteran's claim in a July 
2009 supplemental statement of the case (SSOC).  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the claimant, whereas VA has 
obtained all service treatment records and available and 
identified VA treatment records.  The Board notes that the RO 
received a negative reply from the Fort Wayne, Indiana, VA 
medical center (VAMC) regarding treatment records from 
October 1971 through April 1972.  However, records from the 
Fort Wayne VAMC during this time period had already been 
associated with the claims file since the Veteran first 
brought his original claim in 1971.  As a result the Board 
finds that the duty to assist has been fulfilled. 

Law and Analysis

The Veteran's claim for service connection for residuals of a 
left ankle fracture was previously considered and denied in a 
rating decision issued in August 1972.  At the time of the 
most recent denial in August 1972, the evidence of record did 
not show that the Veteran had a current left ankle 
disability.  The Veteran did not file an appeal and the 
decision became final.  See 38 C.F.R. § 20.1103.  In 
September 2005, the Veteran requested that his claim for 
service connection for residuals of a left ankle fracture be 
reopened.  The February 2006 rating decision now on appeal 
denied the claim on the merits.  Following the Board's April 
2008 remand, the RO readjudicated the Veteran's claim, 
issuing a May 2009 SSOC which denied the claim on the basis 
that new and material evidence had not been submitted.

A claim may be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2008).  
With respect to new and material evidence claims, "new" 
evidence is defined as evidence not previously submitted to 
agency decision-makers, and "material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened, and VA may 
then evaluate the merits of the claim on the basis of all 
evidence of record.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

As previously noted, the Veteran's residuals of a left ankle 
fracture claim was most recently denied in August 1972.  The 
evidence associated with the claims file at the time of the 
August 1972 rating decision included the Veteran's service 
treatment records, which indicate that the Veteran suffered a 
left distal fibula fracture, which occurred when the Veteran 
stepped in a hole while running.  An x-ray of the Veteran's 
left ankle in April 1969 showed that the fracture was old and 
had healed.  May and June 1969 treatment records indicate 
that the Veteran complained of pain and swelling in his right 
ankle and suffered a right distal fibula fracture as well.  
In his July 1971 separation examination, the Veteran stated 
he was in good health "except for recurrent pain in both 
ankles."  Along with his service treatment records, the 
claims file also included a February 1972 VA hospital summary 
indicating that the Veteran was in an automobile accident in 
November 1971 and suffered a compound comminuted transverse 
fracture of the left femur, comminuted fracture of the left 
patella, and tibial plateau fracture of the left knee.  The 
Veteran was scheduled for a VA examination in August 1972, 
but he failed to appear.  As a result the RO denied the 
claim.

Evidence added to the record since the time of the last final 
denial in August 1972, includes written statements from the 
Veteran and VA treatment records from July 2005 to May 2009.

On careful review of the record, the Board has determined 
that new and material evidence to reopen the Veteran's claim 
for service connection for residuals of a left ankle fracture 
has not been received.  The Veteran's claim for service 
connection for residuals of a left ankle fracture was 
previously denied on the basis that there was no evidence of 
a current disability of the left ankle.  None of the evidence 
that the Veteran has submitted since the August 1972 denial 
establishes that the Veteran currently has a left ankle 
disability.  38 C.F.R. § 3.303(d).  The VA treatment records 
submitted by the Veteran are absent for any complaints, 
treatment, diagnosis, or any mention of an ongoing left ankle 
disability.

Because the evidence submitted since the last final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for residuals 
of a left ankle fracture, the Veteran has not submitted new 
and material evidence.  Specifically, the Veteran has not 
submitted new and material evidence to substantiate that he 
currently has a left ankle disability.  While the Veteran has 
claimed otherwise, the Board does not find these lay 
assertions credible because as a lay person, the Veteran does 
not have the required medical expertise to give such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Stated differently, service connection for residuals 
of a left ankle fracture was denied in the past because there 
was no accepted evidence of a current left ankle disability.  
A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
No material facts have changed.  Thus, the Board concludes 
that new and material evidence has not been presented to 
reopen the claim.  

In light of the aforementioned, the request to reopen a claim 
of entitlement to service connection for residuals of a left 
ankle fracture must be denied.  Because the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 
Vet. App. 463 (1993).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for residuals of a left ankle fracture is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


